Mr. Justice Wolf
delivered the opinion of the court.
This is an appeal from a judgment of the District Court of San Juan in a case of seduction. The accusation and trial seem to have been in due form. The court sentenced the prisoner to one year in the penitentiary at hard labor, and to the payment of the costs. There being neither a bill of exceptions nor a statement of facts, and no other error appearing in the record, the sentence of the said district court must be affirmed, to follow the ruling of this court in the case of The People of Porto Rico v. Juan de Mata Eligier, in which the opinion was rendered by Mr. Justice MacLeary.

Affirmed.

Chief Justice Quiñones, and Justices Hernandez, Higueras and MacLeary concurred.